Notice of Pre-AIA  or AIA  Status
  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 01/24/2020 havingclaims 1-18 are pending and presented for examination.
Priority
2.  	Application filed on 12/16/2018 is CON of PCT/CN2017/084376 05/15/2017
FOREIGN APPLICATIONS CHINA 201610430019.9 06/16/2016 is acknowledged.
Drawings
	The drawings were received on 12/16/2018 and these drawings are accepted.
2.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/08/2019, 04/11/2019, 01/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 14-15 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20110093612 A1 Murakami et al. (Hereinafter “Murakami ").
	As per claim 14, Murakami teaches a path determining apparatus, applied to a hybrid network comprising one controller for implementing a control function, wherein the hybrid network comprises a first network and a second network, the second network is an optical network, and the apparatus comprises a  memory   storing instructions; and one or more processors in  coupled to the memory (fig. 1, controller comprises first network and second network and connected with border routers),  and configured to execute the instructions to:, wherein the one or more processors execute the instructions to: send network topology information of the second network to the controller according to a control channel protocol (para [0028], router 20 sending the topology information of the controller 10 according the control channel BGP protocol  information), wherein the control channel protocol is the same as a control channel protocol used by a network device in the first network to send network topology information of the first network to the controller ( para [0028], wherein the control channel protocol is BGP which is the same protocol used by other network connected to router 30 and 40 for updating the routing topology information to the network controller).

using a value (para [0028],  control protocol is the border gateway protocol which is path computation communication protocol for finding routes and carries the network topology information of the  network). 
Allowable Subject Matter
 	Claim 1-13 are allowed.
 	Claim 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 14-15  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  					Conclusion
    .   Prior arts made of record, not relied upon: US PG Publication US 20080019367 A1; US 20080095058 A1; US 20130191906 A1.

/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467